Citation Nr: 1224925	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  07-01 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death due to VA medical treatment.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Appellant and her friend




ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to August 1964 and from June 1981 to March 1989.  He died in December 2004.  The appellant is the Veteran's widow.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the RO.

In February 2008, the appellant testified from the RO by way of a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is in the claims file.

In September 2008 and March 2010, the Board remanded the matter on appeal for additional development of the record.  


FINDING OF FACT

The Veteran's death is shown to have been due to respiratory arrest that as likely as not was caused by chronic worsening of an underlying disease process manifested by pneumonia or parapneumonic effusion/pulmonary edema that was not sufficiently evaluated for purpose of instituting timely ameliorative treatment by VA.   


CONCLUSION OF LAW

By extending the benefit of the doubt to the appellant, the criteria for the award of compensation pursuant to 38 U.S.C.A.§ 1151 based on the cause of the Veteran's death being the result of VA medical treatment have been met.  38 U.S.C.A.§  1151 (West 2002); 38 C.F.R. §§ 3.102, 3.312, 3.361 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.

VA regulations implementing VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

To the extent that the action taken is favorable to the appellant, further discussion is not required.

The appellant asserts that the Veteran's death was caused and/or materially hastened by the lack of timely and appropriate medical treatment on the part of VA.  

Generally, to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either (1) the principal (primary) cause of death or (2) a contributory cause of death. 

To be considered a principal (primary) cause of death, a service-connected disability must have been singly or jointly with some other condition the immediate or underlying cause of death or have been etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  

For a service-connected disability to be a contributing cause, it must have substantially or materially contributed to a Veteran's death; it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  A contributory cause of death is inherently one not related to the principal cause.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA (including the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3) (A) of this title) was both the actual cause and proximate cause of the disability or death.  

To establish actual causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  Merely showing that a Veteran received care, treatment or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R.§ 3.361(c) (1).  

Such VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c) (2).  

Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R.§ 3.361(c) (3).

Proximate causation must also be established.  The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R.§ 3.361 (d).  

The provisions of 38 U.S.C.A.§ 1151 set forth two bases for establishing proximate cause of disability or death.  

First, where the disability or death was due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers.  38 U.S.C.A. § 1151(a) (1); but see generally Brown v. Gardner, 513 U.S. 115 (1994) (for claims filed prior to October 1, 1997, a claimant is not required to show fault or negligence in medical treatment).  

Second, where the proximate cause of the disability or death was due to an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (1).

With regard to the first basis for establishing proximate causation, there must be evidence showing either that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished treatment without the informed consent of the Veteran and his representative, in compliance with 38 C.F.R. § 17.32.  

Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d) (1).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures.  38 C.F.R. § 17.32; 38 C.F.R. § 3.361(d).

In making all determinations, the Board's duty is to assess the credibility and weight of the evidence, the lay assertions of record.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.

The certificate of death shows that the Veteran died on December [redacted], 2004 as the result of arteriosclerotic cardiovascular disease (ASCDV) due to or as a consequence of degenerative joint disease.  

At the time of his death, the Veteran had been granted service connection for degenerative disc disease of the lumbar spine, L4-5, rated as 60 percent disabling, and for the residuals of a subtotal gastrectomy for duodenal ulcer disease, rated at a noncompensable level.  He also had been assigned a total rating based on individual unemployability by reason of service-connected disability, effective on September 14, 1999.  

Here, the appellant asserts that the Veteran was not afforded reasonable VA medical care that could have saved his life.  She argues that, after the Veteran's primary care physician retired in October 2004 and despite his complicated medical history and conditions, he was not provided with a new primary care physician to oversee his care.

At her February 2008 hearing, the appellant testified that the Veteran was denied medical treatment by VA in his last months that could have saved his life.  She also noted that the Veteran had been prescribed many different medications that were not checked for interactions and might have contributed to his untimely death.  

In support of her claim, the appellant submitted a January 2006 report from Dr. R. who reviewed the medical record for the several years prior to the Veteran's death and discussed his medical condition prior to death, including the presence of fever and persistent edema in the arms and waist.  A long list of medications was also indicated.  

The physician noted that, without an autopsy, assessing the exact cause of death and the potential of negligence was difficult.  However, the Veteran was noted to have had preexisting gallstones and abnormal liver function tests, indicating that there was some degree of obstruction, possibly a tract infection.

The physician added that this was not addressed and might have been causally related to the Veteran's demise.  The Veteran was also noted to have had postural hypotension and to have been on medications that could have worsened that condition.

The appellant also submitted a March 2005 statement from the Assistant Medical Examiner who examined the Veteran's body on December [redacted], 2004 after his death in order to confirm that there was no evidence that the Veteran committed suicide or died of an overdose.  The Assistant Medical Examiner's examination also ruled out any injuries such as bruises, lacerations or fractures and concluded that the Veteran died of heart disease with a primary diagnosis of ASCDV.  He was also diagnosed with degenerative joint disease.  
      
A February 2004 VA treatment record noted, in part, an apparent loss of sensation in the Veteran's lower extremities that appeared to be long standing and was unlikely due to current difficulty.  

The Doppler studies of the lower extremities were negative for deep vein thrombosis (DVT).  There was a question of cellulitis as the lower extremity had swelling, rubor and pain.  There was also a worsening of vascular insufficiency that might have played a role in his symptoms.  It was noted that this concern was best followed up by his primary care physician.  
      
Other VA treatment records showed that the Veteran was seen on September 22nd , on October 25th and 26th, on November 18th and 30th and on December [redacted] of 2004 prior to his death.  He was treated at another VA facility on September 17, 2004 and November 13, 2004 (emergency room record).
      
A September 2004 Middletown Middlesex Hospital Homecare record showed that the Veteran was housebound and suffered from limited ambulation, unsteady gait/poor balance, mental confusion, and shortness of breath with minimal exertion.  

A September 2004 VA treatment record noted that the Veteran's chest was clear.  His arm strength was 4/5.  However, he could not walk or drive.  
      
Another September 2004 VA treatment record noted, in part, that the Veteran's wife was concerned because his pulse and oxygen were noted to be at 85 percent.  She requested four additional skilled nursing visits.  She was advised to receive emergency room treatment as soon as possible with "low SAO2."  The Veteran denied having difficulty breathing and felt better compared to the previous week.  

An October 2004 VA treatment record reflected that the Veteran had a low grade temperature with no dizziness, syncope or upper respiratory symptoms.
      
Another October 2004 VA treatment record reflected that the Veteran had congestion of the chest with a dry cough and low grade temperature.  He was evaluated for pneumonia and diarrhea.  Another October 2004 record noted that the Veteran's heart was of normal size.  

A November 2004 emergency room record noted that the Veteran had a history of venous stasis.  He complained of developing swelling/erythema and pain of the right forearm after he was scratched by a dog.  There was no change in sensations in the hand.  Another VA treatment record later in that month noted that he complained that the symptoms in his arms were worse.  
      
A third November 2004 VA treatment record noted that the Veteran was having difficulty with cellulitis and edema.  His wife, again, requested skilled nursing help because he was unable to be transported without assistance from his wife.  It was noted that his doctor should be involved in the Veteran's care and the decision of whether the Veteran needed skilled nursing care.  

The Veteran and his wife were told that "funding for HHA was limited and this patient would be placed on waiting list for the funding approval."  The wife reiterated that the Veteran should have a skilled nurse making visits to him to check on his condition on an ongoing basis.  The Veteran had "RUE" cellulitis (was seen in treatment room on November 18, 2004) and returned on that visit with edema of RUE.  

A November 2004 VA treatment record reflected that the Veteran had effusion and was given oxygen.  He was scheduled to have his liver enzymes and function evaluated.  

Another November 2004 VA treatment record noted that the Veteran had an irregular heart rhythm.  A chest X-ray study showed that the Veteran had increased peripheral markings; more on the left and increased patchy density in the left retrocardiac region.  This might have represented an early infiltrate.  The left diaphragm was noted to be elevated.  

On November 30, 2004, the Veteran was seen with complaints of persistent low-grade fever, persistent edema in the arms and waist, limited mobility (sitting in recliner all day with his legs elevated), and extreme fatigue.  He was given oxygen via nasal canulae to keep "sats up" and medication for persistent cellulitis.  He was supposed to return on Thursday of that week for evaluation of liver enzymes and possible abdominal ultrasound if findings were persistently elevated.  He was discharged to home.  He could not be weighed due to instability on the scale.  He was unable to transfer without assistance from his wife, and the doctor had to sign an ambulance order for the appointment scheduled for Thursday of that week.

A December 2004 VA treatment record noted that the Veteran was incontinent.  Lower extremity weakness thought to be due to muscle disuse atrophy, a history of a patella fracture (June 23, 2004), recent RUE cellulitis, a PMH of partial gastrectomy, DJD of the lower back lumbar spine, bilateral sciatica, venous stasis, depression, a history postural dizziness, narcotic dependent (takes narcotic for control of chronic pain), depression, ETOH abuse and ED were noted. 

In October 2011, a VHA specialist reviewed the claims file.  He provided an extensive five page single-spaced opinion.  The medical specialist addressed the evidence for the record.  The Veteran was noted to have had prior medical conditions that consisted of degenerative arthritis with chronic low back pain and a gallstone.  

The Veteran was noted to have died in December 2004.  An autopsy was not performed, but the cause of death was listed as atherosclerotic cardiovascular disease (ASCVD).

A March 2005 letter from Dr. G was noted to exclude foul play, suicide, or overdose as the cause of death.  There was no substantiation to support the opinion that the cause of death was ASCVD.  Specifically, there was no indication that the Veteran was complaining of chest pain prior to his death or had been diagnosed with ASCVD prior to his death.  

The Veteran was noted to have a significant decline in his condition beginning several months prior to his demise.  In September 2004, there were several nursing notes indicating that he had a deteriorating condition with dropped pulse oximetries and progressive edema.  

The Veteran was noted to have been triaged with a cough and fever on October 25, 2004.  A chest x-ray study at that time indicated the heart was normal size, but there was elevation of the left hemidiaphragm with blunting of the left costophrenic angle.  He had a low-grade temperature.  His condition was noted to have worsened when, on November 13, 2004, he presented to the emergency department with a white count of 9.4 and left arm edema that was diagnosed as cellulitis.  He was treated with IV antibiotics and given oral antibiotics and Augmentin, which he took at home.  

On November 18, 2004, the Veteran was noted to have presented again for an examination and found to have had a white count of 6.9 with persistent cellulitis.  His antibiotics were continued, and he was sent home.  

The Veteran again presented for urgent care on November 30, 2004 when he had an O2 saturation of 86 percent, a temperature of 100.2, an irregular heartbeat with a pulse of 118, a respiratory rate of 22, and a blood pressure reading of 122/86.  He had significant edema of both lower and upper extremities, and his chest had expiratory wheezes.

A chest x-ray study was read by the treating physician as having a left lower lobe effusion with increased peripheral and basilar markings.  An EKG confirmed that he was in sinus tachycardia with some premature contractions.  

Liver enzymes dictated into the report showed him to have an elevated alkaline phosphatase of 448, bilirubin of 2.6, AST of 153, ALT of 57, but the dates when the samples were drawn was not indicated on the treatment record.  The Veteran was given oxygen and a diuretic and then sent home.

Other alkaline phosphatase levels were noted to have been in the 200's.  There was no indication that his oxygen saturations had improved as they were not listed after oxygen treatment or after the diuretic therapy.  His respiratory rate was also not recorded after these treatments.  

The records from a subsequent visit in December 2004 did not indicate oxygen saturation levels or his respiratory rate or include a chest examination.  According to the wife, the Veteran was noted to have deteriorated on December [redacted], 2004.

The reviewing medical specialist concluded that there was no indication that the Veteran died of ASCVD.  It was listed as a presumptive cause of death by the physician who did not examine the record or know the Veteran and was mainly there to rule out suicide, foul play or drug overdose as a cause of death.  

The reviewing medical specialist noted that the Veteran had experienced a slow decline in his health approximately three months prior to his death, consisting of signs and symptoms of fluid collection through his torso and then had a precipitous decline in November resulting in his death in December.  

This precipitous decline was noted to have included a decline in his overall ability to care for himself as well as persistent fevers, tachycardia, tachpnea, hypoxemia, and chest x-ray findings consistent with either pulmonary edema and left-sided pulmonary effusion or pneumonia with parapneumonic effusion.  

While the cause of the edema was not certain at this time, the reviewing medical specialist indicated that it was unlikely due to congestive heart failure with a chest x-ray study that showed no cardiomegaly or renal failure with a recent normal creatinine and BUN in the record.

With the underlying liver disease consisting of a persistent gallstone and biliary stenosis noted on February 26, 2004, it was observed by the reviewing medical specialist that progressive liver failure was likely causing his persistent edema, but the cause could not certain without a recent ultrasound.  

The reviewing medical specialist further noted that it would be a typical progression for the Veteran to have developed peripheral edema, pulmonary edema and pleural effusion.  In November, the Veteran was noted to have presented with a left-sided pulmonary effusion, chest x-ray findings consistent with either pulmonary edema or pneumonia, a fever, and hypoxemia.  The likely diagnosis was either pneumonia with parapneumonic effusion or pleural effusion progressing to emphysema.  

In either case, in the reviewing medical specialist's opinion, an oxygen saturation level of well below 90 percent combined with an inability to care for himself, a decline in his overall status, and symptoms and signs of infection would have met the criteria for admission, for IV antibiotics, for IV dieresis, for oxygen and for advanced diagnostic procedures to include a thoracentesis to obtain an exact diagnosis for what was going on in the Veteran's left chest and to assist in determining the cause of his peripheral edema.  

The standard of practice for a patient who presented with fever, chest x-ray findings of a left pleural effusion with parenchymal markings, hypoxemia, and decline in general functioning was noted to be admission to the hospital for the measures as discussed.

The reviewing medial specialist further stated that he could think of "no situation in which the patient [was] unable to maintain oxygenation 90% in the presence of a fever and treatable cause for his oxygenation to be sent home without further diagnostic and therapeutic measures, unless the patient had previously diagnosed terminal illness and was in hospice."

Thus, the standard practice for the Veteran on the visit on November 30, 2004 would have been a hospital admission with IV dieresis, IV antibiotic therapy, oxygenation, monitoring, and thoracentesis to diagnose the etiology of the fluid in his left chest.

In addition, the record was noted to show that the Veteran's alkaline phosphatase level was elevated beyond the baseline, with elevated liver enzymes and bilirubin, consistent with hepatic obstruction that was worsening.  While diagnostic tests were noted to have been ordered, they were not done on an urgent basis.  

The standard of practice for such a workup of elevated liver function studies suggestive of hepatic obstruction in the setting of worsening peripheral edema with possible pulmonary edema should have been that the testing was done urgently, either on the same day as an outpatient or during hospitalization.  

The reviewing medical specialist also noted that he could find no indication in the record that the Veteran had another ultrasound or CT of his abdomen during his period of decline to reassess whether he had a biliary obstructive leading to liver failure.

The Veteran was noted to have initially experienced a slow decline in his health approximately three months prior to death, consisting of signs and symptoms of fluid collection throughout his torso.  He then experienced a more precipitous decline in his health, leading to death indicated to have been due to a pulmonary process, either pulmonary edema with effusion and/or empyema, or pneumonia with parapneumonic effusion.  

The reviewing medical specialist opined that the medical care given did not meet the standard of practice.  Considering the Veteran's deteriorating status and his abnormal vital signs and examination, he should have been admitted to the hospital for additional treatment and diagnostic procedures that could only be done there.

The standard of practice was noted not to be to send such a patient home.  In addition, there were significant omissions in documentation on this visit.  The oxygen saturation and vital signs should have been recorded after the patient had been given the IV dieresis and oxygen therapy.  Even if the Veteran's oxygenation had improved, he needed an immediate diagnosis for his pulmonary edema and pleural effusion so that treatment could have been started for the appropriate diagnosis urgently.  

Further, to the extent that alkaline phosphatase that had been elevated was not worked up, in the setting of worsening peripheral and potentially pulmonary edema, any delay likewise would have represented a departure from the standard practice.

According to the reviewing medical specialist, the care provided on this visit, namely the failure to admit to the hospital, therefore represented a departure from the standard of practice.  

However, the reviewing medical specialist added that it was not clear that hospitalizing the Veteran for these diagnostic procedures and treatments would have prevented his demise.  

It was the reviewing medical specialist's opinion that the Veteran had more likely than not died from either pneumonia with parapneumonic effusion or pulmonary edema with pleural effusion/empyema leading to respiratory failure and not ASCVD.  

While the underlying cause of his pulmonary edema was not entirely clear, it was possibly due to hepatic obstruction, but this was much less certain than his immediate cause of death (not ascertainable without resorting to mere speculation).  

Since an autopsy had not been performed to determine whether hepatic obstruction had caused liver failure or what caused the hepatic obstruction itself, the reviewing medical specialist indicated that it could not be said to have been treatable.  

Accordingly, the reviewing medical specialist concluded that there was no medical treatment by VA, including delayed treatment and substandard practice, that was either the immediate or the proximate cause of the Veteran's death, i.e., contributed substantially or materially to the Veteran's demise even though the standard of practice was not met in treating the pulmonary process or diagnosing the recent elevation in his liver tests.  There was noted to have been nothing to suggest that any underlying disease process would have turned out to be treatable or was related to any treatment rendered or not rendered by VA or that an admission to the hospital for a more accurate diagnosis and definitive treatment would have prevented the Veteran's death rather than just delay it.  

Based on a careful review of the record, the Board finds the medical evidence in this case to be in relative equipoise in showing that the lack of timely VA medical attention or treatment as likely as not caused or contributed material in the continuance or progression of the fatal disease process that led to the Veteran's demise in early December 2004.  

Significantly, there is a clear consensus of medical opinion that the standard of practice was not met in not timely evaluating the Veteran on November 30, 2004 so that appropriate medical attention could have been provided to him on an urgent basis in the hospital.  

Moreover, the Board finds the medical evidence overall to be sufficiently probative for the purpose of deciding this matter even with the degree of uncertainty caused by the gaps in the charting of VA treatment and the lack of an autopsy.  

To the extent that it is not clear from the record that timely treatment for the underlying fatal disease process identified by the reviewing VA physician would have prevented the Veteran's death, the Board finds that the benefit of the doubt must be extended to the appellant in this case.  

Moreover, the appellant's lay assertions are found to be credible for the purpose of establishing that further medical treatment of the Veteran was anticipated in order ameliorate the underlying disease process.  See Dalton, 21 Vet. App. at 36; Layno, 6 Vet. App. at 469.  

This case involves a complex medical question concerning an internal physical process, which extends beyond an immediately observable cause-and-effect relationship.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  In any event, the supporting statements and hearing testimony have been considered in connection with the medical evidence.  

As the appellant is entitled to the "benefit of the doubt" when there is an approximate balance of positive and negative evidence (i.e. where the evidence supports the claim or is in relative equipoise, the appellant prevails), the claim is granted.  38 U.S.C.A. 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Compensation under 38 U.S.C.A.§ 1151 for the cause of the Veteran's death is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


Department of Veterans Affairs


